                               Case 19-35654 Document 599 Filed in TXSB on 12/30/19 Page 1 of 11


                                                                                   UNITED STATES BANKRUPTCY COURT
                                                                                     SOUTHERN DISTRICT OF TEXAS
                                                                                          HOUSTON DIVISION
CASE NAME: EP Energy Corporation, et al.[1]                                                                                                                          PETITION DATE: October 3, 2019
CASE NUMBER: 19-35654
MONTH: November 2019

                                                                    MONTHLY OPERATING REPORT SUMMARY FOR NOVEMBER 2019

                               MONTH                                           Oct-19                   Nov-19                Dec-19                 Jan-20                  Feb-20
REVENUES (MOR-6)                                                        $         69,124,692     $        68,155,348
INCOME/(LOSS) BEFORE INT., DEPREC./TAX (MOR-6)[2]                       $         (4,856,820)    $         3,129,824
NET INCOME (LOSS) (MOR-6)                                               $        (37,067,737)    $       (13,003,398)
PAYMENTS TO INSIDERS (MOR-9)                                            $            269,451     $           275,973
PAYMENTS TO PROFESSIONALS (MOR-9)                                       $                  -     $           375,263
TOTAL DISBURSEMENTS (MOR-8)                                             $        (98,932,678)    $      (237,157,300)

*** The original of this document must be filed with the United States Bankruptcy Court and a copy must be sent to the United States Trustee ***
                                                                                                                                                                                   CIRCLE ONE
                                                                             Are all accounts receivable being collected within terms?
                                                                             A/R related to agreements by and among Debtors and Tesoro Refining
                    REQUIRED INSURANCE                                                                                                                                           Yes            No
                                                                             and Marketing Company, LLC is not being collected in accordance with ordinary
               MAINTAINED AS OF SIGNATURE DATE
                                                                             terms.[3]
Type of Insurance                  Check Yes/No         Exp. Date            Are all post-petition liabilities, including taxes, being paid within terms?                        Yes            No
WORKERS' COMPENSATION YES(x) NO( )                      7/1/2020             Have any pre-petition liabilities been paid?                                                                       No
                                                                                                                                                                                 Yes
AUTOMOBILE                         YES(x) NO( )         7/1/2020              If so, describe: Payments made in accordance with the First Day Orders.
GENERAL                            YES(x) NO( )         7/1/2020             Are all funds received being deposited into DIP bank accounts?                                      Yes            No
POLLUTION                          YES(x) NO( )         7/1/2020             Were any assets disposed of outside the normal course of business?
                                                                                                                                                                                 Yes            No
CONTROL OF WELL                    YES(x) NO( )         7/1/2020              If so, describe:
COMMERCIAL CRIME                   YES(x) NO( )         7/8/2020             Are all U. S. Trustee Quarterly Fee Payments current?                                               Yes            No
FIDUCIARY                          YES(x) NO( )         7/8/2020             What is the status of your Plan of Reorganization? Debtors filed Amended Plan on
EMPLOYEMENT PRACTICES              YES(x) NO( )         7/8/2020             December 12, 2019 (ECF No. 536]).
D&O                                YES(x) NO( )         7/8/2020
UMBRELLA                           YES(x) NO( )         7/1/2020                                 I certify under penalty of perjury that the following complete
EXCESS                             YES(x) NO( )         7/1/2020                                 Monthly Operating Report (MOR), consisting of MOR-1 through
                                                                                                 MOR-9, plus attachments, is true and correct.
ATTORNEY NAME:                     Alfredo Perez
FIRM:                              Weil, Gotshal & Manges LLP
ADDRESS:                           700 Louisiana Street
ADDRESS:                           Suite 1700                                SIGNED: _____________________________________
                                                                                                                                                              12-30-19
                                                                                                                                                   DATED: ______________________
CITY, STATE ZIP:                   Houston, TX 77002-2755                                    (ORIGINAL SIGNATURE)
TELEPHONE:                         (713) 546-5040

                                                                                                      Kyle McCuen                               TITLE: Chief Financial Officer
                                                                                                 (Print Name of Signatory)

[1]
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as applicable, are: EP Energy Corporation (2728),
EPE Acquisition, LLC (5855), EP Energy LLC (1021), Everest Acquisition Finance Inc. (0996), EP Energy Global LLC (7534), EP Energy Management, L.L.C. (5013), EP Energy Resale
Company, L.L.C. (9561), and EP Energy E&P Company, L.P. (7092). The Debtors' primary mailing address is 1001 Louisiana Street, Houston, TX 77002.
[2]
      This figure represents EBIT not EBITDA and thus includes DDA Expense
[3]
      These amounts will be released pending the Company's assignment of interest in recently drilled wells.




                                                                                                                                                                                                 MOR-1
                         Case 19-35654 Document 599 Filed in TXSB on 12/30/19 Page 2 of 11


                                                          UNITED STATES BANKRUPTCY COURT
                                                            SOUTHERN DISTRICT OF TEXAS
                                                                 HOUSTON DIVISION
CASE NAME: EP Energy Corporation, et al.[1]                                                                            PETITION DATE: October 3, 2019
CASE NUMBER: 19-35654
MONTH: November 2019
                                              MONTHLY OPERATING REPORT NOTES FOR NOVEMBER 2019
INTRODUCTION
This monthly operating report ("MOR") is unaudited and does not purport to represent financial statements prepared in accordance with accounting
principles generally accepted in the United States ("GAAP"), and it is not intended to fully reconcile to the consolidated financial statements prepared by
the Debtors. Information contained in this MOR has been derived from the Debtors' books and records, but does not reflect in all circumstances
presentation for GAAP or SEC reporting purposes. Therefore, in order to comply with their obligations to provide MORs during these chapter 11 cases, the
Debtors have prepared this MOR using the best information presently available to them, which has been collected, maintained, and prepared in
accordance with their historical accounting practices. Accordingly, this MOR is true and accurate to the best of the Debtors’ knowledge, information, and
belief, based on currently-available data. The results of operations and financial position contained herein are not necessarily indicative of results that
may be expected for any period other than full calendar month-ending November 30, 2019, or for the full year, and may not necessarily reflect the
Debtors' future consolidated results of operations and financial position.

RESERVATION OF RIGHTS
This MOR is limited in scope, covers a limited time period, and has been prepared solely for the purpose of complying with the monthly reporting
requirements of the Debtors' chapter 11 cases. The unaudited financial statements have been derived from the Debtors' books and records. The
information presented herein has not been subject to all procedures that typically would be applied to financial information presented in accordance with
GAAP. Upon the application of such procedures, the Debtors believe that the financial information could be subject to material change. The information
furnished in this MOR includes normal recurring adjustments, but does not include all of the adjustments that typically would be made for interim financial
statements presented in accordance with GAAP.

GLOBAL NOTES

Given the complexity of the Debtors’ business, inadvertent errors or omissions may have occurred. Accordingly, the Debtors hereby reserve all of their
rights to dispute the validity, status, enforceability, or executory nature of any claim amount, agreement, representation, or other statement set forth in
this MOR. Further, the Debtors reserve the right to amend or supplement this MOR, if necessary, but shall be under no obligation to do so.

NOTES TO MOR 2 - 3

Liabilities Subject to Compromise (“LSTC”): LSTC represent the Debtors' estimate of pre-petition claims to be resolved in connection with the chapter 11
cases. As a result of the chapter 11 filings, the payment of pre-petition liabilities are subject to compromise or other treatment under a plan of
reorganization. The determination of how liabilities will ultimately be settled or treated cannot be made until the Bankruptcy Court approves a chapter 11
plan or reorganization. Accordingly, the ultimate amount of such liabilities is not determinable at this time. Prepetition liabilities that are subject to
compromise under ASC 852 are preliminary and may be subject to, among other things, future adjustments depending on Court actions, further
developments with respect to disputed claims, determinations of the secured status of certain claims, the values of any collateral securing such claims,
rejection of executory contracts, continued reconciliation or other events.

NOTES TO MOR-5

The accounts payable and accounts receivable agings are presented on a consolidated basis for the Debtors, and does not include intercompany activity.




                                                                                                                                                Notes to MOR
                             Case 19-35654 Document 599 Filed in TXSB on 12/30/19 Page 3 of 11


NOTES TO MOR-6

The income statement is presented on a consolidated basis for the Debtors. The information provided in the income statements reflect activity for the full
calendar month-ending November 30, 2019.

Other revenues include both realized and unrealized gain and/or loss on derivatives recorded for the full calendar month-ending November 30, 2019.

NOTES TO MOR-8
Although payment of prepetition claims is generally not permitted, the Bankruptcy Court has authorized the Debtors to pay certain prepetition claims in
designated categories. This relief generally was designed to preserve the value of the Debtors’ business and assets. The Debtors have paid and continue
to pay undisputed postpetition obligations in the ordinary course of business.

Intercompany receipts and disbursements between Debtors that are cleared by netting are not included in this MOR. Based on centralized cash
management practices, all disbursements are made by the following Debtors: (i) EP Energy Corporation; (ii) EP Energy LLC; (iii) EP Energy E&P Company,
LP; and (iv) EP Energy Management, LLC.

NOTES TO MOR-9


The list of insiders is consistent with public disclosures and other filings associated with the Debtors' chapter 11 cases. The listing of any party as an
"insider" is neither intended to be nor should be construed as a legal characterization of such party as an "insider," as such term is defined in section
101(31) of the Bankruptcy Code, and it does not act as an admission or waiver of any fact, right, claim, or defense, and all such rights, claims, and defenses
are hereby expressly reserved.



[1]
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as applicable, are: EP Energy Corporation (2728),
EPE Acquisition, LLC (5855), EP Energy LLC (1021), Everest Acquisition Finance Inc. (0996), EP Energy Global LLC (7534), EP Energy Management, L.L.C. (5013), EP Energy
Resale Company, L.L.C. (9561), and EP Energy E&P Company, L.P. (7092). The Debtors' primary mailing address is 1001 Louisiana Street, Houston, TX 77002.




                                                                                                                                                                         Notes to MOR
               Case 19-35654 Document 599 Filed in TXSB on 12/30/19 Page 4 of 11


                                                     UNITED STATES BANKRUPTCY COURT
                                                       SOUTHERN DISTRICT OF TEXAS
                                                            HOUSTON DIVISION

  CASE NAME: EP Energy Corporation, et al.
  CASE NUMBER: 19-35654
  MONTH: November 2019
                                                      CONSOLIDATED BALANCE SHEET
                                                    Ending Balance at November 30, 2019
ASSETS
              CASH & CASH EQUIVALENT                                                      $      79,878,986
              ACCOUNTS & NOTES RECEIVABLE                                                       138,441,321
              INVENTORY                                                                          44,577,695
              PRICE RISK MANAGEMNT-CUR ASSET                                                     38,842,195
              RESTRICTED CASH-CURRENT                                                               925,000
              OTHER CURRENT ASSETS                                                               32,136,485

CURRENT ASSETS                                                                            $     334,801,683

              PLANT, PROPERTY & EQUIPMENT                                                 $    7,438,258,326
              ACCUMULATED DD&A                                                                (3,987,835,335)
              PRICE RISK MGMT-NON CUR ASSET                                                        3,716,088
              NOTES RECEIVABLE-NON CURRENT                                                             9,304
              UNAMORTIZED DEBT EXPENSE                                                             7,478,711
              OTHER NON CURRENT ASSETS                                                            20,368,361

NONCURRENT ASSETS                                                                         $   3,481,995,454

TOTAL ASSETS                                                                              $   3,816,797,137

LIABILITIES
                   OWNER AND ROYALTIES PAYABLE                                            $      (67,384,447)
                   ACCOUNTS PAYABLE AND ACCRUED EXPENSES                                         (97,771,938)
                   OTHER CURRENT LIABILITIES                                                        (156,480)
              TOTAL ACCOUNTS PAYABLE                                                            (165,312,865)
              SHORT TERM FINANCING OBLIG                                                      (2,011,559,656)
              ACCRUED TAX OTHER THAN INCOME                                                      (34,349,904)
                INCOME TAX LIABILITY FEDERAL                                                         107,491
                INCOME TAX LIABILITY STATE                                                             6,528
              TOTAL INCOME TAXES LIABILITY                                                           114,019
              ACCRUED INTEREST                                                                   (27,599,714)
              RESERVES CURRENT                                                                   (11,249,702)
              ASSET RETIRE OBLIG-CURRENT                                                          (2,900,000)
              OTHER CURRENT LIABILITIES                                                          (20,906,801)

CURRENT LIABILITIES                                                                       $   (2,273,764,623)

              LIABILITIES SUBJECT TO COMPROMISE                                               (2,933,451,157)
              RESERVES NON CURRENT                                                                  (833,696)
              ASSET RETIRE OBLIG-NON CURR                                                        (41,365,254)
              OTHER NON CURRENT LIABILITY                                                        (18,107,248)

NONCURRENT LIABILITIES                                                                    $   (2,993,757,356)

TOTAL LIABILITIES                                                                         $   (5,267,521,979)

EQUITY

              COMMON STOCK                                                                $       (2,553,182)
              APIC                                                                            (3,544,401,758)
              ACCUMULATED DEFICIT                                                              4,136,645,435
              TREASURY STOCK                                                                       1,003,398

TOTAL STOCKHOLDERS EQUITY                                                                 $     590,693,893

(EARNINGS)/LOSS INCOME STATEMENT                                                          $     860,030,949

TOTAL LIABILITIES + EQUITY                                                                $   (3,816,797,137)


                                                                                                   MOR 2 - 3
                                                 Case 19-35654 Document 599 Filed in TXSB on 12/30/19 Page 5 of 11


                                                                         UNITED STATES BANKRUPTCY COURT
                                                                           SOUTHERN DISTRICT OF TEXAS
                                                                                HOUSTON DIVISION
      CASE NAME: EP Energy Corporation, et al.                                                                                          PETITION DATE: October 3, 2019
      CASE NUMBER: 19-35654
      MONTH: November 2019

                                                                       SCHEDULE OF POST-PETITION LIABILITIES

                                                                             Oct-19          Nov-19            Dec-19         Jan-20         Feb-20         Mar-20
      TRADE ACCOUNTS PAYABLE                                             $   12,804,720 $    35,208,796
      TAXES PAYABLE:
       Severance tax payable                                            $             - $    15,465,770
       Other taxes payable                                              $             - $     3,055,146

      SECURED DEBT POST-PETITION [1]                                    $             - $ 198,382,000
      ACCRUED INTEREST PAYABLE                                          $    11,040,566 $ 27,599,714
      ACCRUED PROFESSIONAL FEES [2]                                     $     5,900,000 $ 30,271,000
      OTHER ACCRUED LIABILITIES:
      1. Insurance                                                      $             -   $           -
      2. Asset retirement obligation [3]                                $             -   $      96,911
      3. Accrued LOE liability                                          $     6,261,085   $ 13,312,148
      4. Accrued G&A liability                                          $       870,000   $     200,000
      5. Accrued Capex liability                                        $    26,161,000   $ 24,717,000
      6. Owner advances payable                                         $             -   $           -
      7. Owner revenue payable                                          $    34,851,218   $ 48,490,145
      8. Accrued wages                                                  $       132,806   $     145,186
      TOTAL POST-PETITION LIABILITIES                                   $    98,021,395   $ 343,214,104 $               - $            - $            - $                -

[1]
    Outstanding DIP balance as of November 30, 2019 excluding any Letters of Credit
[2]
    Payment requires Bankruptcy Court approval.
[3]
    Asset Retirement Obligations incurred post-petition.
                                                                                                                                                                 MOR-4
                                                 Case 19-35654 Document 599 Filed in TXSB on 12/30/19 Page 6 of 11


                                                                          UNITED STATES BANKRUPTCY COURT
                                                                            SOUTHERN DISTRICT OF TEXAS
                                                                                 HOUSTON DIVISION
CASE NAME: EP Energy Corporation, et al.                                                                                                      PETITION DATE: October 3, 2019
CASE NUMBER: 19-35654
MONTH: November 2019

                                                                      AGING OF POST-PETITION LIABILITIES

                                                                                                                                      AD-VALOREM,
           DAYS                    TOTAL                  TRADE ACCTS                 FED TAXES             STATE TAXES                                        OTHER
                                                                                                                                      OTHER TAXES
           0-30            $          53,362,243 $               34,841,326       $                 -   $            3,055,146 $           15,465,770    $                     -
       31-60 [2]           $             367,469 $                  367,469       $                 -   $                    - $                    -    $                     -
          61-90            $                   - $                        -       $                 -   $                    - $                    -    $                     -
           91 +            $                   - $                        -       $                 -   $                    - $                    -    $                     -
          TOTAL            $          53,729,712 $               35,208,796       $                 -   $            3,055,146 $           15,465,770    $                     -

                                                                                                            [1]
                                                                       AGING OF ACCOUNTS RECEIVABLE

          MONTH                    Oct-19                     Nov-19                   Dec-19                     Jan-20                 Feb-20               Mar-20
           0-30            $        101,248,776       $         94,720,833
           31-60           $             (24,541)     $            576,263
           61-90           $          1,113,895       $            126,301
            91 +           $            154,130       $            348,374
          TOTAL            $        102,492,260       $         95,771,771        $                 -   $                     -   $                  -   $                     -

[1]
      Total Accounts Receivable balance does not include intercompany activity.
[2]
      Approximately $339,000 of the Trade Accounts amount relates to a vendor whom the Company has contracts with that are under evaluation
      and negotiation. Consequently these amounts have not been paid.                                                                                                  MOR-5
                 Case 19-35654 Document 599 Filed in TXSB on 12/30/19 Page 7 of 11


                                     UNITED STATES BANKRUPTCY COURT
                                          SOUTHERN DISTRICT OF TEXAS
                                              HOUSTON DIVISION
 CASE NAME: EP Energy Corporation, et al.
 CASE NUMBER: 19-35654
 MONTH: November 2019

                                     CONSOLIDATED INCOME STATEMENT
                                     Ending Balance at November 30, 2019
INCOME
         GAS REVENUE                                                       $          3,896,193
         OIL & CONDENSATE REVENUE                                                    64,347,062
         PLANT & PRODUCT REVENUE                                                      6,134,454
         MISCELLANEOUS REVENUE                                                       (6,222,361)
TOTAL REVENUE                                                              $         68,155,348
         COMMODITY PURCHASES                                                             28,305
         TRANSPORTATION COST                                                          6,647,009
         O&M EXPENSES                                                                11,358,039
         G&A EXPENSES                                                                 5,149,135
         GAIN & LOSS ON ASSET                                                           (15,148)
         DD&A EXPENSE                                                                36,688,840
         EXPLORATORY COSTS                                                              228,899
         TAXES OTHER THAN INCOME                                                      5,062,683
TOTAL EXPENSES                                                             $         65,147,761
         INTEREST INCOME                                                                137,772
         OTHER INCOME & EXPENSE                                                         (15,534)
OTHER INCOME / EXPENSE                                                     $            122,237
EARNINGS BEFORE INTEREST & TAXES (EBIT)                                    $          3,129,824
         INTEREST INCOME-AFFIL                                                                 -
         INTEREST EXPENSE                                                              5,508,830
         CAPITALIZED INT                                                                 164,330
         REORGANIZATION ITEMS, NET                                                   (21,806,382)
NET INCOME/(LOSS) BEFORE TAXES                                                       (13,003,398)
         INCOME TAXES                                                                          -
         NON EBIT INCOME EXPENSE                                           $         (16,133,222)
NET INCOME/(LOSS)                                                          $         (13,003,398)

                                                                                         MOR - 6
                               Case 19-35654 Document 599 Filed in TXSB on 12/30/19 Page 8 of 11


                                                              UNITED STATES BANKRUPTCY COURT
                                                                SOUTHERN DISTRICT OF TEXAS
                                                                     HOUSTON DIVISION
      CASE NAME: EP Energy Corporation, et al.
      CASE NUMBER: 19-35654
      MONTH: November 2019

                                                    CONSOLIDATED CASH RECEIPTS AND DISBURSEMENTS
                                                          For Period Ending November 30, 2019
 Operating Receipts
  Receipts                                                                                             128,742,190
 Total Operating Receipts                                                                          $   128,742,190
 Operating Disbursements
  Payroll                                                                                          $     (3,848,654)
  Benefits                                                                                               (1,462,094)
  Royalties                                                                                             (37,279,430)
  Capex                                                                                                 (20,297,778)
  LOE                                                                                                   (10,587,887)
  Transportation                                                                                         (3,351,155)
  Severance, Ad Val Tax                                                                                 (10,782,441)
  G&A (Incl. Rent, Insurance)                                                                              (979,698)
  Other                                                                                                     (73,054)
 Total Operating Disbursements                                                                     $    (88,662,191)
 Operating Cash Flow                                                                               $    40,079,999
 Interest & Fees
   DIP Interest & Fees                                                                             $     (7,474,000)
   RBL Interest & Fees                                                                                   (4,648,505)
   1.125 Lien Interest & Fees                                                                           (38,841,762)
 Total Interest & Fees                                                                             $    (50,964,267)
 Total Restructuring Costs                                                                         $       (375,263)
 Net Cash Flow                                                                                     $    (11,259,531)
Beginning Cash Balance                                                                             $    203,058,750
  Net Cash Flow                                                                                         (11,259,531)
  RBL Borrowings / (Repayments)                                                                        (296,849,230)
  DIP Borrowings / (Repayments)                                                                         196,849,230
  Change in Float                                                                                         3,817,900
 Ending Cash Balance                                                                               $     95,617,118
[1]
      Ending Cash not inclusive of cash held by brokers as discribed in MOR 8 - Footnote 4
                                                                                                            MOR - 7
                                           Case 19-35654 Document 599 Filed in TXSB on 12/30/19 Page 9 of 11

                                                                                        UNITED STATES BANKRUPTCY COURT
                                                                                          SOUTHERN DISTRICT OF TEXAS
                                                                                               HOUSTON DIVISION
CASE NAME: EP Energy Corporation, et al.                                                                                                                                          PETITION DATE: October 3, 2019
CASE NUMBER: 19-35654
MONTH: November 2019

                                                                                       Cash Accounts as of November 30, 2019

Business Unit Name                                Bank Name                        Bank Account                                      Bank Balance              GL Reconcilation                  GL Total

025 - EP Energy Management LLC                    Bank of New York Mellon          x4762                                        $            429,483.47                                    $         429,483.47

654 - EP Energy E&P Company L.P.                                                                                                              88,911.39                                                88,911.39
                                                                                                                                             (99,559.83)                                              (99,559.83)
                                                                                                                                                                                     [1]
                                                  Bank of New York Mellon          x5751                                                     (10,648.44)                   183.01                     (10,465.43)

                                                  Bank of New York Mellon          x1930                                                   6,000,000.00                                            6,000,000.00

                                                                                                                                           1,882,503.28                                             1,882,503.28
                                                                                                                                         (11,337,504.38)                                          (11,337,504.38)
                                                                                                                                                                                     [2]
                                                  Bank of New York Mellon          x3654                                                  (9,455,001.10)                   120.74                  (9,454,880.36)

EPECO - EP Energy Corporation                     Bank of New York Mellon          x9722                                                     644,227.52                                              644,227.52

EPELC - EP Energy LLC                             Bank of New York Mellon          x0381                                                   6,000,000.00                                            6,000,000.00

TOTAL FOR MELLON BANK                                                                                                           $          3,608,061.45    $               303.75          $       3,608,365.20

025 - EP Energy Management LLC                    JP Morgan Chase Bank             x2730                                                            -                                                        -

654 - EP Energy E&P Company L.P.                  JP Morgan Chase Bank             x4743                                                            -                                                        -

                                                                                                                                                    -                                                        -
                                                                                                                                          (4,282,941.63)                                           (4,282,941.63)
                                                                                                                                                                                     [3]
                                                  JP Morgan Chase Bank             x1509                                                  (4,282,941.63)              (118,259.06)                 (4,401,200.69)

                                                  JP Morgan Chase Bank             x8572                                                     784,563.87                                              784,563.87

EPELC - EP Energy LLC                             JP Morgan Chase Bank             x0760                                                   8,528,669.89                                            8,528,669.89

NEW BANK ACCOUNTS OPENED FOR ERP SYSTEM TRANSITION - NO ACTIVITY AS OF 11/30/19
025 - EP Energy Management LLC       JP Morgan Chase Bank         x7695                                                                             -                                                       -
654 - EP Energy E&P Company L.P.     JP Morgan Chase Bank         x7109                                                                             -                                                       -
654 - EP Energy E&P Company L.P.     JP Morgan Chase Bank         x7216                                                                             -                                                       -
TOTAL FOR CHASE BANK                                                                                                            $          5,030,292.13    $          (118,259.06)         $       4,912,033.07

                                                                                   Cash Managed By EP Energy Corp.              $          8,638,353.58    $          (117,955.31)         $       8,520,398.27



654 - EP Energy E&P Company L.P.                  BoNY Overnight Investments       x1930 - x3654                                          13,092,590.57                                           13,092,590.57

EPELC - EP Energy LLC                             BoNY Overnight Investments       x0381                                                   7,186,259.19                                            7,186,259.19

EPELC - EP Energy LLC                             JP Morgan Chase Bank             x0682                                                 50,979,738.11                                            50,979,738.11
                                                                                   Temporary Cash Investments                   $        71,258,587.87                                     $      71,258,587.87

654 - EP Energy E&P Company L.P.                  NEU Broker Pre-Paid Acct         Cash Held by Agents / Brokers[4]             $            100,000.00    $                  -            $         100,000.00

                                                                                   CASH AND CASH EQUIVALENT                     $        79,996,941.45     $          (117,955.31)         $      79,878,986.14



654 - EP Energy E&P Company L.P.                  JP Morgan Chase Bank             x1509                                                     925,000.00                                              925,000.00
                                                                                   RESTRICTED CASH                              $            925,000.00                                    $         925,000.00



654 - El Paso E&P Company L.P.                    Bank of New York Mellon          1183654                                                          -                                                        -
                                                                                   AP TRADE ROYALTY MELLON CLEARING             $                   -                                      $                 -

                                                                                   TOTAL CASH LESS OUTSTANIDNG                  $        80,921,941.45     $          (117,955.31)         $      80,803,986.14

                                                                                   CHECKS OUTSTANDING                           $        (15,720,005.84) $            (117,955.31)         $     (15,837,961.15)

                                                                                   TOTAL INCLUDING OUTSTANDING                  $        95,716,947.29     $          (117,955.31)         $      95,716,947.29

[1]
      Checks to be voided for escheat payments to certain regulatory authorities
[2]
    Positive Pay Return bank timing difference on 11/29/19
[3]
    Net outstanding checks issued at JPMorgan Chase Bank
[4]
    Cash held by Transcontinent Oil Company to make payments directly to mineral and surface owners on behalf of the Debtors. The agreement provides that the funds are EPE’s and that they will return all or
any portion upon request.
                                                                                                                                                                                                  MOR-8 (1 of 2)
                                                          Case 19-35654 Document 599 Filed in TXSB on 12/30/19 Page 10 of 11


                                                                                                 UNITED STATES BANKRUPTCY COURT
                                                                                                   SOUTHERN DISTRICT OF TEXAS
                                                                                                        HOUSTON DIVISION
CASE NAME: EP Energy Corporation, et al.                                                                                                                                                               PETITION DATE: October 3, 2019
CASE NUMBER: 19-35654
MONTH: November 2019
                                                                                                  EXHIBIT C - BENEFITING COMPANY

                                                                                                  CASH ACCOUNT RECONCILIATION

                                           Case Number:          19-35654             19-35653                 19-35652              19-35649           19-35648              19-35647             19-35650             19-35651
                                                                 EP Energy                                                          EP Energy       EP ENERGY RESALE       EP ENERGY E&P                           Everest Acquisition
                                           Consolidated                           EPE Acquisition LLC       EP ENERGY L.L.C.                                                                  EP Energy Global LLC
                                                                Corporation                                                      Management, L.L.C.     CO., L.L.C.        COMPANY, L.P.                               Finance Inc
                                             TOTAL
October 4 - 31, 2019                 $         (98,932,678)                   -                     -              (1,004,463)          (4,994,790)                -           (92,933,424)                     -                    -
November 1 - 30, 2019                $        (237,157,300)                   -                     -           (152,256,268)           (5,138,853)                -           (79,762,178)                     -                    -
CHECKS/OTHER DISBURSEMENTS           $        (336,089,977) $                 -   $                 -   $       (153,260,731) $        (10,133,643) $              -   $      (172,695,603) $                   -   $                -


                                                                                                                                                                                                                         MOR-8 (2 of 2)
                                  Case 19-35654 Document 599 Filed in TXSB on 12/30/19 Page 11 of 11


                                                          UNITED STATES BANKRUPTCY COURT
                                                            SOUTHERN DISTRICT OF TEXAS
                                                                 HOUSTON DIVISION
CASE NAME: EP Energy Corporation, et al.                                                                                 PETITION DATE: October 3, 2019
CASE NUMBER: 19-35654
MONTH: November 2019

                                                       PAYMENTS TO INSIDERS AND PROFESSIONALS
Of the total disbursements shown for the month, list the amount paid to insiders (as defined in Section 101(31)(A)-(F) of the U. S. Bankruptcy Code) and
the professionals. Also, for insiders identify the type of compensation paid (e.g., salary, commission, bonus, etc.) (Attach additional pages as necessary.)


                                           10/4/19 -
             EMPLOYEE                                          Nov-19              Dec-19              Jan-20              Feb-20             Mar-20
                                           10/31/19
 Employee 1                            $        25,506     $         26,069
 Employee 2                            $        33,485     $         34,240
 Employee 3                            $        33,448     $         34,203
 Employee 4                            $        25,501     $         26,067
 Employee 5                            $        25,152     $         25,892
 Employee 6                            $        29,259     $         29,934
 Employee 7                            $        71,043     $         73,001
 Employee 8                            $        26,056     $         26,566

TOTAL INSIDERS (MOR-1)                 $        269,451 $          275,973 $                   - $                - $                 - $                 -

        PROFESSIONALS                      10/4/19 -
                                                               Nov-19              Dec-19              Jan-20              Feb-20             Mar-20
       NAME/ORDER DATE                     10/31/19
 MAYER BROWN LLP                       $                - $        111,312
 PRIME CLERK LLC                       $                - $        263,951
TOTAL PROFESSIONALS (MOR-1)            $                - $        375,263 $                   - $                - $                 - $                 -

                                                                                                                                                    MOR-9
